DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 Claim Status
An amendment, filed 9/26/2022, is acknowledged and entered.  Claim 1 is amended.  No new matter is present.  Claims 1, 4, and 6 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (JP 2008001933A)(machine translation attached) alone or in the alternative, in view of Takagi (US 2009/0101323)(previously cited).
With respect to Claim 1, the claim provides compositional ranges or content for Sn, Zn, P and O, but does not provide a range for Cu; however, as the claim recites “A copper alloy tube…comprising an oxygen-free copper-tin alloy” the claim is interpreted to have a composition comprising a copper content up to the remaining balance.
With respect to Claims 1 and 6, Kuroda teaches a copper alloy wire, wherein the alloy has a composition, in weight%, as follows (p. 3-5):

Claim 1
Kuroda
Sn
0.3-0.6
0.4-0.7
O
5-10 ppm
0.001-0.1 (10 ppm to 1000 ppm)
P
none
Optionally, ≤ 0.02
Zn
0.01-1.0
Optionally, 0.01-0.4
Cu
Balance
Balance


Thus, Kuroda teaches a copper alloy with a composition which may be free of P, and having compositional ranges of Sn, O, and Zn overlapping the instantly claimed ranges.  For example, Kuroda teaches specific examples, such as Ex. 1 (Table 1), comprising O: 10 ppm, Sn: 0.5 wt%, no phosphorus, and 0.1 wt% In, which is taught be substitutable with Zn, and thus teaches specific examples drawn to an alloy with compositional contents falling within the claimed ranges. 
Kuroda also teaches that the copper alloy has an electrical conductivity of 60% IACS or more, including examples, such as Ex. 1 detailed above, exhibiting an electrical conductivity of 72% IACS. (p. 4, 7-8; Table 2).  
It would have been obvious to one of ordinary skill in the art to select a copper alloy from the portion of the overlapping compositional and conductivity ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Kuroda is silent as to the content of GOSS orientation and thermal conductivity.  The instant specification discloses that the content of GOSS orientation is controlled by hot rolling at a temperature of 600° to 750° C. (p. 15, ln. 5-10).  Kuroda teaches a method of making comprising hot rolling at a starting temperature of, for example, 750° C and a finishing temperature of, for example, 600° C. (p. 5), thus, teaching a hot rolling temperature substantially overlapping the instantly disclosed range.  As Kuroda teaches a copper alloy with substantially the same composition, substantially the same electrical conductivity, and made with a substantially similar hot rolling step and temperature, it would necessarily be expected to result in the same properties, including the claimed content of GOSS orientation and thermal conductivity.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
Finally, Kuroda teaches a copper alloy in the form of a wire, but is silent as to the copper alloy in the form of a tube for a heat exchanger. It has been held that a mere change in form will not sustain a patent.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to modify the wire of Kuroda, to form another conventional shape, such as a tube.
In the alternative, Takagi teaches a copper alloy tube for a heat exchanger, wherein the copper alloy comprises contents of Sn, Zn, and O overlapping the ranges of Kuroda and the instant claims. (para. 55, 57, 59, 65). Takagi teaches that the copper alloy tube has a tensile strength of 250 MPa or more. (abstract).
Kuroda teaches that the copper alloy has a tensile strength of 450 MPa or more. (see abstract).  Thus, Takagi and Kuroda are both drawn to substantially oxygen-free Cu-Sn-Zn alloys exhibiting high tensile strength.  It would have been obvious to one of ordinary skill in the art to modify the copper alloy wire of Kuroda to form another known shape, such as a copper alloy tube for a heat exchanger, as taught by Takagi, in order to obtain a tube with enhanced strength.  Furthermore, it would have been obvious to one of ordinary skill in the art to use the copper alloy of Kuroda in another elongated and hot rolled form useful for another intended purpose where copper alloys with substantially similar compositions and mechanical properties are known to be useful in said form for said purpose, as taught by Takagi.  
	With respect to Claim 4, Kuroda teaches a copper alloy tube with a tensile strength of 450 MPa or more, falling within the claimed range. (abstact).  While the reference does not specifically state that the tensile strength is measured in a longitudinal direction of the tube, as Kuroda or Kuroda in view of Takagi teach a copper alloy with substantially the same composition and a measured tensile strength falling within the claimed range, it would be expected to result in an alloy which exhibits a tensile strength in a longitudinal direction of the tube meeting the instantly claimed range. See also MPEP 2112.01.
Response to Arguments
Applicant’s arguments, filed 9/26/2022, with respect to the rejection(s) of claim(s) 1, 4 and 6  under 35 U.S.C. 103 over Finney in view of Kobayashi have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuroda or Kuroda in view of Takagi, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735